

Exhibit 10.2


LICENSE AGREEMENT


THIS AGREEMENT is entered into January 2, 2016 by Soon On Screen TV
Incorporated, having its principal place of business at 4017 Colby Avenue,
Everett, Washington 98201, USA, (hereinafter referred to as "SONT"), and Tony
Reynolds dba, Reynolds Sports and Entertainment, a wholly owned subsidiary of A
Kickin Crowd, LLC, 1275 Kinnear Road, Columbus, Ohio, 41212, USA, (hereinafter
referred to as "RESET").


WITNESSETH


WHEREAS, RESET has co-developed the property known as Buster's Backyard Bar-B-Q,
Knockout Diabetes Diet which is more fully described in Article I of this
agreement; and


WHEREAS, RESET has the exclusive right to negotiate and to execute contracts on
behalf of the property for its sale or licensing; and


WHEREAS, SONT operates a specialty retail company that markets and sells "as
Seen on TV" products and other specialty products using television advertising
and online sales,


WHEREAS, RESET desires to grant SONT an exclusive license to develop, produce,
market, sell, and exploit the property and develop it as a BRAND,


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
it is hereby agreed by and between the parties as follows:




ARTICLE I – DESCRIPTION OF PROPERTY


The property includes all products and servicesthat pertain to or are derivative
of XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX, "Buster's Backyard Bar-B-Q, knockout
Diabetes Diet" and all additional created products such as a line of premium
barbecque sauce, grilling and cooking appliances, utensiles, aprons and other
products, all of which will be marketed under the Buster's Bar-B-Q brand, both
the already existing Barbeque sauce and those additional items yet to be
developed, written, or produced.


ARTICLE II – GRANT OF LICENSE


RESET hereby grants SONT the exclusive right and license to produce, develop,
modidify, market, sell or otherwise commercially exploit the property, subject
to all providsions of this agreement unless terminated in accordance with any of
the provisions hereof.


ARTICLE III –DUTIES OF SONT


During the term of this AGREEMENT, SONT shall diligently pursue its interest in
the manufacturing/marketing or other use of the property and shall remit royalty
payments as provided for herein.


ARTICLE IV – DUTIES OF RESET


RESET shall provide the book and all technical work product relating to the book
and to the barbecue sauce that currently exist within and pertaining to the
property.


If and as requested by SONT, RESET shall assist in the design of
point-of-purchase material, display, etc.  RESET shall also participate in the
development of items and products related to the extension of the property and
the brand.


Page 1 Of 4
SONT
AJ
 
RESET
TR






--------------------------------------------------------------------------------







ARTICLE V – PURCHASE PRICE AND ROYALTIES


1 ) Purchase price:


SONT will pay to RESET an amount equal $100,000, constituted by $10,000 in cash
plus $90,000 in SONT stock valued at closing sale price on December 10, 2015 for
the exclusive license to Buster's Backyard Bar-B-Q, alternatively Buster's
Bar·B-Q,to be remitted as follows:


A)  Ten Thousand Dollars ($10,000) advance royalty upon the effective date,
which payment shall be received by RESET no later than five (5) days after
effective date of the agreeemnt.


B)  Ninety Thousand Dollars ($90,000) equivalent in SONT shares valued at the
closing price on December 10, 2015 as listed on the OTCMarkets.com website, to
be delivered at effective date of the agreement.  Closing price on December 10,
2015, was $0.0006, therefore this amount is 15,000,000 (Fifteen Million) shares.


2)  Royalties and Pyament Terms:


A)  SONT shall keep 100% of net pronts genernated by Buster's B-B-Q until it has
recooped its $10,000 cash payment of advance royalty.


B) SONT shall keep 90% of net profits generated by Buster's B-B-Q until it has
recouped its $90,000 of stock transferred to RESET as payment of advance
royalty.


C)  SONT shall keep 75% of net profits generated by Buster's B-B-Q as permenant
royalty.


D)  RESET shall receive none of first $10,000 of net profits. 10% of next
$90.000 of net.profits and 25% of all net profits generated from commerical
explotation of the Buster's B-B-Q brand and products after that as a permanent
royalty.


SONT agrees to engage in the manufacture, marketing and sale of said products
related to the BRAND.  SONT agrees to pay to RESET a royalty of XXXXXXXX* of the
invoice net selling price of each unit of said BRAND and all subsequent parts
sold separately.  Royalty payments shall be computed and paid quarterly, based
upon the number of units sold separately.  Units are deemed sold when billed to
SONT's customers.  Invoice net selling price is defined as gross invoice paid
less applicable discounts.
*TWENTY-FIVE PERCENT (25%)


ARTICLE VI – LICENSING OBLIGATIONS


SONT agrees to perform product development activities regarding BRAND including
performing market research, finding a manufacturing source for
products,developing a marketing plan for BRAND.


Both parties shall participate in the creation of products.  The book is
pre-existing, but SONT may redesign and republish the book.  RESET has already
crated one flavor of barbecue sauce, and it will create at least two additional
flavors of the sauce.  SONT has begun development of a barbecue grill, and other
products and brand extensions will be developed by SONT, and RESET will offer
its advice and expertise in the development of these further products.


After the initial transfer of stock a joint press release will be issued jointly
by SONT and RESET, and the book's co-authors will make themselves available for
all media interviews and press availablities.  Both authors will make themselves
available to appear at no less than 6 authorized event functions per year on
behalf of the book, and other products of the BRAND, and will make themselves
available for no less than ten interviews per year.








Page 2 Of 4
SONT
AJ
 
RESET
TR






--------------------------------------------------------------------------------







SONT agrees to cover expenses for hotel and airfare for such functions and
interviews, and such monies as are provided thereby will be reduced from gross
sales applicable to royalty payments, as will development and production costs.




ARTICLE VII – KEEPING RECORDS AND MAKING PAYMENTS


SONT agrees to keep proper books of record showing the total number of units
sold of the products covered by this LICENSE AGREEMENT, to make such records
available to RESET at its business premises at any time during normal business
hours, and SONT agrees to send accounting statements and royalty payments to
RESET, within thirty (30) days following the end of each preceding calendar
quarter as established by the anniversary date of this AGREEMENT.  Royalty
payments by SONT that are not made within these terms are subject to late
payment charge of one percent (1%) per month of the royalty owed to RESET.  If
royalty payments are not made within ninety (90) days of the end of each
preceding calendar quarter, then this AGREEMENT may be terminated at the sole
discretion of RESET and RESET will still be owed any and all royalties and
penalty interest accrued prior to the date of termination.  All royalty payments
due under this AGREEMENT shall be paid to RESET.




ARTICLE VIII - IMPROVEMENTS


RESET, XXXXXXXXXX and SONT shall promptly disclose to each other in writing such
technical information, know-how, BRANDs and improvements, discovered or invented
by any of them during the term of this AGREEMENT.




ARTICLE IX - TERMINATION


SONT may terminate this AGREEMENT by written notice at least ninety (90) days
prior to the date of the termination.  Upon termintion of this AGREEMENT, SONT
shall immediately cease manufacturing anything related to BRAND and will be
prohibited from selling, distributing, using, or otherwise practicing the said
BRAND in any way and is obligated to return all prototype, samples and drawings
to RESET. In the event of termination of this AGREEMENT, SONT agrees to pay
royalties to RESET on all units sold prior to termination.


Provided royalty payments that are to be made as set forth in this AGREEMENT
shall continue.  RESET may terminate this AGREEMENT if SONT does not comply with
the terms set forth or if SONT becomes bankrupt or files petition for bankruptcy
reorganization.


Unless terminated under the provisions in this article, this AGREEMENT shall
persist into eternity, and its benefits and responsibilities shall be binding on
the successors or assigns of the parties.


ARTICLE X – MEDIATION OF DISPUTES


All disputes under the provisions of this agreement that cannot be resolved
between the parties shall be submitted to a mediator chosen and agreed to by
both parties, to be paid for by the parties equally, before any court
proceedings are undertaken by either party to resolve the dispute.


ARTICLE XI – NOTICES AND ENTIRE AGREEMENT


Any notice to be given to any party hereunder shall be in writing and shall be
delivered personally or by certified mail, to the party to be noticed at the
address stated in the first paragraph of this AGREEMENT.


This AGREEMENT is the ENTIRE LICENSE AGREEMENT between the parties; and all
verbal statements pertaining to to LICENSE AGREEMENT are hereby incorporated
into this written LICENSE


Page 3 Of 4
SONT
AJ
 
RESET
TR






--------------------------------------------------------------------------------







AGREEMENT; and any verbal statements pertaining to this LICENSE AGREEMENT that
are not specifically incorporated into this written LICENSE AGREEMENT are
abandoned, void and of no force and effect; and this written LICENSE AGREEMENT
is the entire and only LICENSE AGREEMENT between the parties.  It is agreed that
this LICENSE AGREEMENT shall be governed by the laws of the state of Ohio,
county of Franklin Ohio and any applicable federal law of the United States of
America.


IN WITNESS WHEREOF, the parties hereto have affixed their names:



 
SONT
       
As Seen On Screen TV, Inc.
                               
By:
/s/ ANTOINE JARJOUR
 
Date:
01/5/15








 
RESET
       
Tony Reynolds
                               
By:
/s/ TONY REYNOLDS
 
Date:
12/31/15



































































Page 4 Of 4
SONT
AJ
 
RESET
TR




